Citation Nr: 1421394	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  07-35 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of frostbite of the feet.

2.  Entitlement to service connection for residuals of frostbite of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in May 2011.  A copy of the hearing transcript has been associated with the record.

This case was previously before the Board in August 2011 and October 2013, at which time it was remanded for appropriate notice of what evidence was required to reopen the previously denied claim.  


FINDINGS OF FACT

1.  The Veteran did not appeal a June 1976 rating decision which denied entitlement to service connection for residuals of frostbite of the feet. 

2.  Evidence received since the June 1976 rating decision, to include the May 2011 hearing testimony relates to a previously unestablished element of whether the Veteran's disability was incurred in or aggravated by service.



CONCLUSIONS OF LAW

1.  The June 1976 rating decision denying service connection for residuals of frostbite of the feet is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim for service connection for residuals of frostbite of the feet.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the Board's decision to reopen the claim of entitlement to service connection for residuals of frostbite of the feet, further notice and assistance is unnecessary to aid the appellant in substantiating this aspect of the appeal.  See Wensch v. Principi, 15 Vet. App. 362 (2001).

A claim that is the subject of a final decision can be reopened upon the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence is defined in 38 C.F.R. § 3.156(a) as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The June 1976 rating decision denied entitlement to service connection for residuals of frostbite of the feet, and the Veteran did not appeal that decision.  The June 1976 rating decision questioned whether a disability was present.  Evidence received since then, to include the hearing testimony, discusses symptomatology of toenails falling off, and is both new and material in that it was not previously of record at the time of the prior denial, and it relates to symptomatology suggesting the possibility of a disability.  In this regard, while he is not competent to state that he currently suffers from residuals of frostbitten feet, the appellant is competent to state that his toenails fall off.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the claim is reopened.  


ORDER

The claim of entitlement to service connection for residuals of frostbite of the feet is reopened.  


REMAND

The Veteran's claim for service connection for residuals of frostbite of the feet was not reopened and considered on the merits by the RO.  Generally where the Board reopens a claim that the RO did not, remand is required for RO consideration.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In this case although the above-mentioned hearing evidence was sufficient to reopen the Veteran's claim, it also does not establish service connection, but rather discuss symptomatology such as toenails falling off, which presents a reasonable possibility of substantiating a disability that has not yet been found to exist.  Therefore remand is required for RO consideration.

In this regard, the Veteran at his May 1975 separation examination reported suffering from frostbite in October 1974.  In light of this report, and the appellant's testimony, the Board finds that a VA examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, afford the Veteran an appropriate VA examination.  The examiner is to be provided access to the claims folder, Virtual VA and VBMS files.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  If the Veteran is diagnosed with residuals of frostbitten feet the examiner must then opine whether it is at least as likely as not that the disorder is related to service.  The examiner must specifically consider the service treatment records and the appellant's testimony from May 2011.  A complete rationale for any opinions expressed must be provided.  

3.  The RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented consideration of Virtual VA and VBMS files.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  Indicate whether any notice that was sent was returned as undeliverable.

5.  Then, readjudicate the issue of entitlement to service connection for residuals of frostbitten feet on the merits.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and the representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


